Citation Nr: 1339540	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma



THE ISSUE

Whether the overpayment of education benefits calculated in the amount of $1,644.20 for housing and $282.03 for tuition and fees was properly created.




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

Active service in the Air Force was from August 1990 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of VA's Muskogee RO that determined an overpayment had been created in the amount of $1,926.23.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, who is without representation, received education benefits under the Post 9/11 GI Bill (chapter 33) through her Veteran-husband.  A debt was created when the appellant withdrew from classes and, based on her statements, she is in disagreement with the amount of the debt.

During the course of the appeal she requested an accounting of the fees and charges that comprise the debt so she can see exactly how it was calculated.  To date, she has not received this information.

She should also be provided an opportunity to submit additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain or prepare a record for the appellant's file that shows exactly how her debt was calculated (i.e., by date and reason for each charge); this information must also be furnished to the appellant.  She should be provided a detailed accounting of her debt.

2.  The appellant should be contacted regarding her September 2009 Form 9 in which she reported receiving email verification that VA was notified of her change in status in June 2012 and asked to submit a copy of the email verification she received.

3.  After completing the above action, readjudicate the claim.  If the claim continues to be denied, provide the appellant with a supplemental statement of the case and allow a reasonable opportunity for her to reply.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


